Citation Nr: 1224150	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraines, as secondary to the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for depression, as secondary to the service-connected PTSD.  

3.  Entitlement to service connection for hypertension, as secondary to the service-connected PTSD.  

4.  Entitlement to an initial rating in excess of 50 percent for PTSD.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The Veteran had active service from March 1991 to May 1994, as well as a period of active duty for training from November 1990 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following October 2008 and May 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, and the VARO in St. Louis, Missouri, respectively.  Jurisdiction of the Veteran's claims file currently resides with the RO in North Little Rock, Arkansas.  

In the October 2008 rating decision, the North Little Rock RO granted service connection and assigned a 50 percent disability rating for PTSD.  The Veteran has appealed the initial rating assigned.  By the May 2009 rating decision, the St. Louis RO denied service connection for hypertension.  

In a June 2010 Statement of Accredited Representative in Appealed Case (SARAC), the Veteran's representative noted that the Veteran had elected a Board hearing on a May 2009 VA Form 9 (Appeal to Board of Veterans' Appeals).  The Board notes that the May 2009 VA Form 9 does not reflect any election by the Veteran for a Board hearing.  The RO contacted the Veteran's representative for clarification.  The SARAC was thereafter, apparently, amended by the representative to reflect that the Veteran had not requested a Board hearing.  

Additionally, the Board notes that, in a March 2009 statement to the RO, the Veteran reported that, "because of the PTSD (stress) my memory has been damaged for life."  Notwithstanding that memory impairment is a criterion considered in evaluating mental disorders, the Veteran is not precluded from claiming service connection for a disability manifested by memory impairment.  Therefore, the Board liberally construes the Veteran's above statement as a claim for service connection for memory impairment secondary to her service-connected PTSD.  As this issue has not been developed or certified on appeal to the Board, it is referred to the RO for further development as may be necessary.  

As will be discussed in further detail below, this appeal is being REMANDED to the RO.  VA will notify the Veteran if further action is required.

REMAND

I.  Service Connection For Migraines, Depression, And Hypertension

The Board notes that, in the above noted May 2009 rating decision, the RO denied the Veteran's claims for service connection, to include those for migraines, for depression, and for hypertension.  Notice of the decision was issued to the Veteran on May 27, 2009.  In a subsequent May 2009 VA Form 9, the Veteran appeared to disagree with the RO's May 2009 decision.  In a letter from the RO dated in January 2010, the Veteran was asked to clarify her written contentions as noted in her VA Form 9.  In February 2010, the Veteran submitted a statement in support of claim (VA Form 21-4138) which the RO, based on the Veteran's written contentions noted in that document, accepted as a Notice of Disagreement (NOD) as to the denial of the Veteran's claim for service connection for hypertension, as secondary to service-connected PTSD.  In April 2010, the RO issued the Veteran a Statement of the Case (SOC) regarding her hypertension claim.  

On May 26, 2010, the RO received from the Veteran an "Expedite Appeal Action" (EAA) form.  In the comments section of the EAA form, the Veteran reported that she had PTSD that, ". . .causes me all types of problems, High Blood Pressure, Migraines, Depression[.]"  On the EAA form, a written notation from an RO Decision Review Officer (DRO), accepting the EAA form as a Substantive Appeal for the claim for service connection for hypertension, was crossed out.  The claim was not otherwise certified by the RO for appeal to the Board. 

In this case, liberally read, the Board accepts the EAA form as a valid and timely NOD with the RO's May 2009 denial of service connection for migraines and for depression, both as secondary to the service-connected PTSD.  An SOC has not been issued as to these claims.  Thus, a remand of these claims is necessary to accord the RO an opportunity to issue an SOC and to accord the Veteran an opportunity to perfect an appeal of these issues.  38 C.F.R. § 19.9(c) (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These issues should be returned to the Board if, after issuance of an SOC, the Veteran perfects a timely appeal of the claim, or claims, by filing of a timely Substantive Appeal.  

Likewise, the Board is in agreement with the RO's initial impression that the EAA form, liberally read, was acceptable as a Substantive Appeal with respect to the issue of service connection for hypertension (to include as secondary to service-connected PTSD).  Therefore, that issue has been perfected and is currently in appellate status.  

As to the issue of entitlement to service connection for hypertension, as secondary to the service-connected PTSD, the Board notes that the RO correctly scheduled a VA medical examination to assess whether the disability was secondary to the Veteran's service-connected PTSD.  The examination was conducted in April 2009 and included evaluation of the Veteran's migraine headaches.  The relevant regulation provides that service connection may be granted for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The regulation also provides that, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, in a report of April 2009 VA examination, an examiner concluded that the Veteran's hypertension was not related to her PTSD.  The examiner did not otherwise opine or comment on whether PTSD aggravated the Veteran's hypertension.  In this case, the Veteran's predominant argument has been that, when her service-connected PTSD has worsened, so has her hypertension.  While it does not appear to the Board, based on the medical evidence, that the Veteran's hypertension has undergone a permanent worsening due to her service-connected PTSD, reaching this conclusion without a sufficient medical basis in the record is prohibited.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

VA's duty to assist includes providing an examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (2002); 38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that there is a lack of medical opinion evidence addressing the issue of aggravation of the Veteran's hypertension by her service-connected PTSD.  Thus, the Veteran should undergo a current VA medical examination, and the examiner should be requested to provide the necessary opinion regarding her claim.  The examiner should comment on whether the Veteran has hypertension as well as the medical probabilities that any hypertension was made chronically worse by her service-connected PTSD.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.  The examiner must provide an explanation and/or support for his/her opinion that includes reference to lay or medical evidence contained in the claims file, if appropriate, or to known medical principles relied upon in forming his/her opinion.  

II.  Initial Increased Rating For Service-Connected PTSD

Concerning the issue of PTSD, the Veteran last underwent a VA PTSD examination in October 2008, a little more than 3 1/2 years ago.  The Veteran's representative has requested that a new examination be scheduled in light of the Veteran's complaints and the number of years since the last examination.  During the October 2008 VA examination, the Veteran was diagnosed with PTSD and assigned a global assessment of functioning (GAF) score of 43.  A score of 43 is reflective of serious symptomatology.  See Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV).  The Veteran's complaints since the VA examination have included issues with nightmares, memory deficits, depression, mood symptoms, anxiety, and sleep disturbance.  In an April 2009 VA examination, the Veteran was diagnosed with a depressive disorder.  (The Veteran has also been diagnosed with a major depressive disorder, mild, per VA mental health notes.)  It appears to the Board that an increase in the Veteran's symptoms appears, in part, based on her inability to pass a social worker certification examination.  Her depressive symptoms and her inability to pass the examination have also reportedly compromised her ability to work.  

Otherwise, statements from the Veteran dated in March 2009 and November 2009 reflect her belief that her PTSD symptoms have worsened.  In February 2010, she noted that her "mental stability" had changed.  While she was evaluated for her depression at the April 2009 VA examination, the examiner noted in the report of examination that the Veteran's PTSD had not been evaluated.  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  The evaluation criteria for mental disorders, under which DC 9411 falls, require consideration of occupational and social impairment.  Based on the Board's review of the claims file, the Veteran appears to suffer from near continuous depression, albeit mild to moderate in severity based on the medical evidence of record.  The Veteran also appears to have problems adapting to stressful circumstances, whether it be working or test taking.  Otherwise, whether there is comorbidity between the Veteran's depressive disorder and her PTSD is not clear.  

Therefore, in light of the number of years since the Veteran was last examined, as well as the evidence documenting an apparent worsening of her symptomatology, the Board finds the Veteran should be afforded a VA examination to allow for a proper assessment of her current level of disability associated with her service-connected PTSD.  As part of the examination, the examiner should be asked to distinguish, if possible, symptoms arising from the Veteran's depressive disorder and those arising from her PTSD.  Additionally, if suggested by the clinical findings, the examiner should also comment on whether the Veteran's diagnosed depressive disorder has been made chronically worse by her PTSD.  

The Board notes that, if it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).  

III.  TDIU

With respect to the question of unemployability, in a May 2008 statement the Veteran reported that she was, ". . .unemployable in the field in which I went to school for 6 years."  In the report of April 2009 VA examination, the Veteran reported being unemployed.  She indicated that she had been let go from her position at a VA medical facility because she could not pass her social worker certification test and that she had also been let go from a position as a case worker at a private medical facility because of memory problems.  The Veteran reported that her inability to work or hold a job is due to her service-connected PTSD.  

The United States Court of Appeals for Veterans Claims (Court) has determined that, if the issue of a TDIU is raised, a TDIU is not a separate entity but is part of, or a component of, an initial increased rating (IR) or regular IR claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This is not to say, as the Court explained, that a claimant could not submit a request for a TDIU at any time, whether on a VA Form 21-8940 or in any other manner.  Still, the submission of a request for a TDIU does not change the essential character of an assertion of entitlement to a TDIU as a part of either an initial claim or a claim for increase.  Therefore, the issue of a TDIU should be addressed on remand.  That is, the RO should address whether a TDIU is warranted when it re-adjudicates the PTSD rating issue.  

In addition, the Veteran should also be sent an additional notice letter notifying her of the information and evidence necessary to substantiate a claim for entitlement to a TDIU.  See 38 C.F.R. § 3.159(b)(1) (2011) & The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her representative with a corrective VCAA notice letter on the issue of entitlement to a TDIU.  They should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.  

2.  Ask the Veteran to identify all VA and private health care providers who have treated her for hypertension and PTSD.  (In particular, obtain and associate with the claims file treatment records from the North Little Rock VA Medical Center dated since April 2010.)  After securing any necessary releases, an attempt should be made to obtain the identified records.  Notice to the Veteran of an inability to obtain any identified private records should be in accordance with 38 C.F.R. § 3.159(e).  

3.  Then, schedule the Veteran for a VA examination to assess the nature and etiology of her hypertension.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

All pertinent pathology should be annotated in the evaluation report.  For any hypertension diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such diagnosed disability was caused or aggravated (permanently worsened beyond its normal progression) by the service-connected PTSD.  [If the examiner determines that the Veteran has hypertension that was aggravated by her service-connected PTSD, the examiner should quantify the approximate degree of aggravation.]  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Also, the Veteran should be scheduled for a VA examination to determine the extent of her service-connected PTSD.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent psychiatric pathology should be noted in the examination report, including the assignment of a Global Assessment of Functioning (GAF) score.  The examiner should also address the impact of the Veteran's service-connected PTSD on her ability to work-including opining as to the effect that this service-connected disability has on her ability to obtain and to maintain gainful employment without regard to any nonservice-connected disability or to her age.]  

As part of the examination, the examiner should also distinguish, if possible, symptoms arising from the Veteran's PTSD and those arising from the diagnosed depressive disorder.  If the examiner is unable to distinguish the symptoms of PTSD from those of the depressive disorder, he/she should so state.  

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Thereafter, readjudicate the issues on appeal-entitlement to service connection for hypertension, as secondary to the service-connected PTSD; entitlement to an initial rating in excess of 50 percent for PTSD; and entitlement to a TDIU.  If the benefits sought remain denied, the Veteran and his representative should be provided an SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.
6.  Also, provide the Veteran with an SOC as to the claims for service connection for migraines, as secondary to the service-connected PTSD, and for depression, as secondary to the service-connected PTSD.  The Veteran should be informed that she must file a timely and adequate Substantive Appeal in order to perfect an appeal of these issues to the Board.  38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2011).  If a timely Substantive Appeal is not filed, the claim or claims should not be certified to the Board.  If a timely Substantive Appeal is filed, the claim or claims should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim(s).  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

